Rehearing granted and appeal dismissed, February 2, 2005

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4418



UNITED STATES OF AMERICA,

                                     Party in Interest - Appellee,

          versus


RANDY LEE HAMMITT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-14; BK-02-32597; CR-04-142)


Submitted:   December 16, 2004         Decided:     December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Lee Hammitt, Appellant Pro Se. Richard Stanley Glaser, Jr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Randy Lee Hammitt appeals the district court’s order for

criminal contempt for failure to comply with court issued subpoenas

in   an    involuntary   Chapter     7    bankruptcy    proceeding.     We    have

reviewed the record and find no reversible error.                Accordingly, we

affirm on the reasoning of the district court.                 See United States

v. Hammitt, No. CA-03-14 (W.D.N.C. May 27, 2004). We dispense with

oral      argument   because   the       facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                         - 2 -